Exhibit 10.5

 

CONFIRMATION OF GUARANTEES AND CONFIRMATION  

AND AMENDMENT OF OTHER INCIDENTAL DOCUMENTS

THIS CONFIRMATION OF GUARANTEES AND CONFIRMATION AND AMENDMENT OF OTHER
INCIDENTAL DOCUMENTS (this “Confirmation”) is made as of September 1, 2006 by
FIVE STAR QUALITY CARE, INC., a Maryland corporation (the “Guarantor”), FIVE
STAR QUALITY CARE TRUST, a Maryland business trust (the “Tenant”), FSQ, INC., a
Delaware corporation (the “Tenant Pledgor”), each of the parties identified on
the signature page hereof as a subtenant pledgor (collectively, the “Subtenant
Pledgors”) and each of the parties identified on the signature page hereof as a
subtenant (collectively, the “Subtenants”) for the benefit of each of the
parties identified on the signature page hereof as a landlord (collectively, the
“Landlords”).

W I T N E S S E T H :

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease dated as of May 17, 2005, that certain Second Amendment to
Second Amended and Restated Lease dated as of June 3, 2005, that certain Third
Amendment to Second Amended and Restated Lease Agreement dated as of October 31,
2005, that certain other Third Amendment to Amended and Restated Lease Agreement
dated as of December 30, 2005 and that certain Letter Agreement dated as of
March 13, 2006 (as so amended, the “Consolidated Lease”), the Landlords lease to
the Tenant, and the Tenant leases from the Landlords, certain property, all as
more particularly described in the Consolidated Lease; and

WHEREAS, the payment and performance obligations of the Tenant with respect to
the Consolidated Lease are guaranteed by those certain Guaranty Agreements
described on Exhibit A attached hereto (collectively, the “Guarantees”); and

WHEREAS, the payment and performance obligations of the Tenant with respect to
the Consolidated Lease are further secured by the other Incidental Documents
(this and other capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Consolidated Lease); and

WHEREAS, pursuant to a Fifth Amendment to Second Amended and Restated Lease
Agreement, dated as of the date hereof (the “Fifth Amendment”), the Consolidated
Lease is being amended to

 

 

 


--------------------------------------------------------------------------------



 

add certain properties, as more particularly described in the Fifth Amendment;

WHEREAS, the Tenant intends to sublease the properties being added to the
Consolidated Lease pursuant to the Fifth Amendment to certain affiliates of the
Tenant (collectively, the “Subleases”);

WHEREAS, in connection with, and as a condition precedent to, the execution of
the Fifth Amendment by the Landlords, the Landlords have required that the
parties hereto confirm that the Guarantees and the other Incidental Documents
remain in full force and effect and apply to the Consolidated Lease as amended
by the Fifth Amendment; and

WHEREAS, in connection with the execution of the Fifth Amendment and the
Subleases, the parties hereto wish to amend certain of the Incidental Documents,
including (i) the Security Agreement, dated as of December 31, 2001, by and
among certain of the Subtenants and certain of the Landlords, as amended and
confirmed from time to time (the “Subtenant Security Agreement”); (ii) the
Security Agreement, dated as of December 31, 2001, by and among the Tenant and
certain of the Landlords, as amended and confirmed from time to time (the
“Tenant Security Agreement”); and (iii) the Second Amended and Restated Pledge
of Stock and Membership Interests Agreement, dated as of May 6, 2005, made by
the Subtenant Pledgors for the benefit of the Landlords, as amended and
confirmed from time to time (the “Subtenant Pledge Agreement”), all subject to
and upon the terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.     Joinder by Subtenants. Each of the Subtenants that is not otherwise a
party to the Subtenant Security Agreement or that certain Security Agreement
dated as of October 25, 2002, by and among certain of the Subtenants and certain
of the Landlords, as amended and confirmed from time to time, hereby joins in
the Subtenant Security Agreement as if it had originally executed and delivered
the Subtenant Security Agreement as a “Subtenant” thereunder. Each of the
Subtenants that is not otherwise a party to the Subtenant Guaranty (as defined
in Exhibit A hereof) hereby joins in the Subtenant Guaranty as if it had
originally executed and delivered the Subtenant Guaranty as a “Subtenant”
thereunder.

 

 

 


--------------------------------------------------------------------------------



 

 

2.     Amendment of Subtenant Security Agreement. The Subtenant Security
Agreement is hereby amended by (i) replacing Exhibit A attached thereto with
Schedule 1 attached hereto; (ii) replacing Schedule 1 attached thereto with
Schedule 2 attached hereto; and (iii) replacing Schedule 2 attached thereto with
Schedule 3 attached hereto.

3.     Amendment of Tenant Security Agreement. The Tenant Security Agreement is
hereby amended by replacing Schedule 2 attached thereto with Schedule 4 attached
hereto.

4.     Amendment of Subtenant Pledge Agreement. The Subtenant Pledge Agreement
is hereby amended by (i) replacing Exhibit A attached thereto with Schedule 5
attached hereto; and (ii) replacing Exhibit B attached thereto with Schedule 6
attached hereto.

5.     Confirmation of Guarantees. Each of the parties to the Guarantees hereby
confirms that all references in the Guarantees to the “Master Lease” or the
“Lease” shall refer to the Consolidated Lease as amended by the Fifth Amendment
and the Guarantees are hereby ratified and confirmed in all respects.

6.     Confirmation of Other Incidental Documents. Each of the parties to the
Incidental Documents (other than the Guarantees) hereby confirms that all
references in such Incidental Documents to the “Master Lease”, the “Lease” or
the “Second Amended Lease” shall refer to the Consolidated Lease as amended by
the Fifth Amendment and that such Incidental Documents, as amended by this
Confirmation, are hereby ratified and confirmed in all respects.

7.     No Impairment, Etc. The obligations, covenants, agreements and duties of
the guarantors under the Guarantees shall not be impaired in any manner by the
execution and delivery of the Fifth Amendment, the Guarantees, the other
Incidental Documents, or any amendments, changes or modifications thereof, and
in no event shall any ratification or confirmation of such Guarantees or such
other Incidental Documents, or the obligations, covenants, agreements and the
duties of the guarantors thereunder or of the parties under the other Incidental
Documents, including, without limitation, this Confirmation, be required in
connection with any such amendment, change or modification.

 

[Signatures on following page.]

 

 

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, the parties hereto have caused this Confirmation to be duly
executed, as a sealed instrument, as of the date first set forth above.

GUARANTOR:

 

FIVE STAR QUALITY CARE, INC.

 

By:

/s/ Bruce J. Mackey Jr.    

Bruce J. Mackey Jr.

Treasurer, Chief Financial Officer and Assistant Secretary

 

TENANT:

 

FIVE STAR QUALITY CARE TRUST

 

By:

/s/ Bruce J. Mackey Jr.    

Bruce J. Mackey Jr.

Treasurer, Chief Financial Officer and Assistant Secretary

 

TENANT PLEDGOR:

 

FSQ, INC.

 

By:

/s/ Bruce J. Mackey Jr.    

Bruce J. Mackey Jr.

Treasurer, Chief Financial Officer and Assistant Secretary

 

 

 

 


--------------------------------------------------------------------------------



 

 

SUBTENANT PLEDGORS:

 

FSQ, INC., FIVE STAR QUALITY CARE TRUST, FVEST. JOE, INC., FIVE STAR QUALITY
CARE-CA, INC., FIVE STAR QUALITY CARE-CA II, INC., FIVE STAR QUALITY CARE-CO,
INC., THE HEARTLANDS RETIREMENT COMMUNITY-ELLICOTT CITY I, INC., FIVE STAR
QUALITY CARE-GA, INC., FIVE STAR QUALITY CARE-IA, INC., FIVE STAR QUALITY
CARE-NE, INC., FIVE STAR QUALITY CARE-WI, INC. and LIFETRUST AMERICA, INC.

 

By:

/s/ Bruce J. Mackey Jr.    

Bruce J. Mackey Jr.

Treasurer, Chief Financial Officer and Assistant Secretary of each of the
foregoing entities

 

LIFETRUST PROPERTIES, L.L.C.

 

 

By:

LifeTrust America Inc.,
Its Sole Member

 

 

By:

/s/ Bruce J. Mackey Jr.    

Bruce J. Mackey Jr.

Treasurer, Chief Financial Officer and Assistant Secretary

 

 

 


--------------------------------------------------------------------------------



 

 

SUBTENANTS:

 

FIVE STAR QUALITY CARE-AZ, LLC, FIVE STAR QUALITY CARE-CA, LLC, FIVE STAR
QUALITY CARE-CA II, LLC, FIVE STAR QUALITY CARE-COLORADO, LLC, FIVE STAR QUALITY
CARE-CT, LLC, FIVE STAR QUALITY CARE-FL, LLC, FIVE STAR QUALITY CARE-GA, LLC,
FIVE STAR QUALITY CARE-GHV, LLC, FIVE STAR QUALITY CARE-IA, LLC, FIVE STAR
QUALITY CARE-IL, LLC, FIVE STAR QUALITY CARE-KS, LLC, FIVE STAR QUALITY
CARE-MD, LLC, FIVE STAR QUALITY CARE-MO, LLC, FIVE STAR QUALITY CARE-NE, LLC,
FIVE STAR QUALITY CARE-NC, LLC, FIVE STAR QUALITY CARE-WI, LLC, FIVE STAR
QUALITY CARE-WY, LLC, FIVE STAR QUALITY CARE-VA, LLC, FIVE STAR QUALITY
CARE-CA, INC., FIVE STAR QUALITY CARE-IA, INC., FIVE STAR QUALITY CARE-NE, INC.,
MORNINGSIDE OF GALLATIN, LLC, THE HEARTLANDS RETIREMENT COMMUNITY - ELLICOTT
CITY I, INC. and MORNINGSIDE OF BELMONT, LLC



 

By:

/s/ Bruce J. Mackey Jr.    

Bruce J. Mackey Jr.

Treasurer, Chief Financial Officer and Assistant Secretary of each of the
foregoing entities

 

 

 


--------------------------------------------------------------------------------



 

 

 

MORNINGSIDE OF ANDERSON, L.P., MORNINGSIDE OF ATHENS, LIMITED PARTNERSHIP,
MORNINGSIDE OF COLUMBUS, L.P., MORNINGSIDE OF DALTON, LIMITED PARTNERSHIP,
MORNINGSIDE OF EVANS, LIMITED PARTNERSHIP, MORNINGSIDE OF GREENWOOD, L.P. and
MORNINGSIDE OF KENTUCKY, LIMITED PARTNERSHIP

 

By:

LifeTrust America, Inc.,
General Partner of each of the foregoing entities

 

By:

/s/ Bruce J. Mackey Jr.      
Treasurer, Chief Financial Officer and Assistant Secretary


 

 

MORNINGSIDE OF BELLGRADE, RICHMOND, LLC, MORNINGSIDE OF CHARLOTTESVILLE, LLC,
MORNINGSIDE OF NEWPORT NEWS, LLC and MORNINGSIDE OF SKIPWITH – RICHMOND, LLC

 

By:

LifeTrust America, Inc.,
Member of each of the foregoing entities

 

By:

/s/ Bruce J. Mackey Jr.      
Treasurer, Chief Financial Officer and Assistant Secretary

 

 

 


--------------------------------------------------------------------------------



 

 

LANDLORD:

 

HRES2 PROPERTIES TRUST,

SPTIHS PROPERTIES TRUST,

SPT-MICHIGAN TRUST,

SPTMNR PROPERTIES TRUST,

SNH CHS PROPERTIES TRUST,

ELLICOTT CITY LAND I, LLC,

ELLICOTT CITY LAND II, LLC,

SNH/LTA PROPERTIES TRUST and

SNH/LTA PROPERTIES GA LLC

 

By:

/s/ John R. Hoadley            

 

John R. Hoadley

 

Treasurer of each of the foregoing entities

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

GUARANTEES

 

1.

Guaranty Agreement, dated as of December 31, 2001, made by Guarantor in favor of
HRES2 Properties Trust, SPTIHS Properties Trust, SPT-Michigan Trust and SPTMNR
Properties Trust.

 

2.

Guaranty Agreement, dated as of October 25, 2002, made by Guarantor in favor of
SNH CHS Properties Trust.

 

3.

Guaranty Agreement, dated as of October 25, 2002, made by certain of the
Subtenants in favor of SNH CHS Properties Trust (the “Subtenant Guaranty”).

 

The Guarantees were confirmed pursuant to (i) that certain Confirmation of
Guarantees and Security Documents, dated as of March 1, 2004, made by certain of
the parties hereto; (ii) that certain Confirmation of Guarantees and Other
Incidental Documents, dated as of June 23, 2004, made by certain of the parties
hereto; (iii) that certain Confirmation of Guarantees and Other Incidental
Documents, dated as of November 19, 2004, made by certain of the parties hereto;
(iv) that certain Confirmation of Guarantees and Confirmation and Amendment of
Other Incidental Documents, dated as of June 3, 2005, made by certain of the
parties hereto; and (v) that certain Confirmation of Guarantees and Confirmation
and Amendment of Other Incidental Documents, dated as of October 31, 2005, made
by certain of the parties hereto.

 

 

 


--------------------------------------------------------------------------------



 

 

The following schedules have been omitted and will be supplementally furnished
to the Securities and Exchange Commission upon request:

 

SCHEDULE 1 – EXHIBIT A - Subleases

SCHEDULE 2 – SCHEDULE 1

SCHEDULE 3 – SCHEDULE 2 - The Facilities

SCHEDULE 4 – SCHEDULE 2 - The Facilities

SCHEDULE 5 – EXHIBIT A - Subleases

SCHEDULE 6 – EXHIBIT B - Pledged Interests

 

 

 

 